Citation Nr: 1722047	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-29 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John R. Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Indianapolis, Indiana Regional Office (RO). 

Evidence associated with the Veteran's claim file during the pendency of this appeal has raised the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record indicates that the Veteran has not worked full time since 2005.  Accordingly, the Board finds that a TDIU claim has been raised as part of the above-captioned claim for increased rating, and therefore, it has been added to the title page.

The Board notes that the claims file also contains a July 2016 SOC, which included the issues of determination of a rating for nephropathy with hypertension, diabetes mellitus type 2 with erectile dysfunction, and service connection for peripheral neuropathy, benign prostatic hypertrophy.  The Veteran did not submit a substantive appeal or any further evidence or argument, therefore, only the issues on the title page are before the Board.


FINDINGS OF FACT

1.  Since October 20, 2008 the Veteran's PTSD was manifested by symptoms of depression, anxiety, difficulty sleeping due to recurring nightmares, intrusive thoughts, social isolation, and an average Global Assessment of Functioning (GAF) score of 58, resulting in occupational and social impairment with reduced reliability and productivity.

2.  During the entire period on appeal, the Veteran was precluded due to the impact of his service connected disabilities from securing and maintaining substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD since October 20, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155 , 5107, 38 C.F.R. §§  3.340, 3.341, 4.16 (b) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The duty to notify has been met.  See November 2008, April 2009, and July 2009 VCAA correspondence, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The RO obtained the Veteran's private and VA treatment records.  A July 2013 VA Memo documents efforts made to obtain the Veteran's SSA records and confirmation that those records had been destroyed.  The Veteran also submitted lay statements in support of his appeal.  VA examinations were conducted in September 2009, and June 2012.  The VA examiners rendered appropriate diagnoses and evaluations consistent with the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria. The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr, 21 Vet. App. at 312. 

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II. Rating PTSD

Increased Rating for PTSD

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when PTSD is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. §4.125, Diagnostic Code 9411.

The next higher disability rating of 70 percent is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Prior to its recent revision, VA had adopted and employed the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  Under that previous standard, diagnoses many times included an Axis V diagnosis, a GAF score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual History

In a December 2008 letter from Dr. P, he noted that the Veteran suffered with PTSD; and opined that that Veteran's PTSD was directly related to his prolonged exposure to Agent Orange during his service in Vietnam.

In a July 2009 letter from Dr. P, he described that the Veteran had trouble sleeping at night due to recurring nightmares (i.e. playbacks of real-life traumatic events).  Dr. P opined that "the traumatic events he experienced in Vietnam" contributed to the Veteran's PTSD.

In a September 2009 VA examination, the Veteran explained that he had recurrent, intrusive and distressing recollections. "It used to be all the time, now it's just when certain things trigger. I can't stand to hear about these kids getting hurt in Iraq and Afghanistan my son was there for 3 years.  My best friend was killed in Vietnam and I lost 6 other friends from high school over there."  The Veteran also described experiencing an intense psychological distress and daily avoidance of thinking about the trauma.  The examiner noted that the Veteran had no impairment of thought or communication and as well as no delusions, memory loss or hallucinations.  The examiner also noted that the Veteran was able to maintain hygiene and other basic activities of daily living.  The Veteran denied any irrelevant, illogical or obscure speech patterns and had no panic attacks.

In a December 2009 notice of disagreement (NOD) the Veteran contested the findings of the VA examiner. He wrote that he was not asked about having suicidal thoughts; and described experiencing suicidal thoughts several times over the years and sometimes wishing he "could end it all."  The Veteran also wrote that his memory loss had been affirmed by a Social Security Judge and that he had been on total Social Security Disability since 2004. 

In a March 2011 annual checkup the physician noted that the Veteran suffered with depression "a couple of weeks ago."  The Veteran described being in bed all day and night "[I] didn't even want to get up."  The Veteran described having nightmares about Vietnam and only sleeping about an hour a night.  He denied having suicidal thoughts and noted that his depression had improved.

In a May 2011 Psychiatry Medication Management Note, the Veteran described sleeping no more than 2 hours a night because of dreams and neuropathy.  He also described periods of depression stating "[I] don't care about anything, [I] stay in bed for a long time, [it] lasts as much as a week and happens 2 or 3 times a month for a day or so."  The Veteran reported that he did not socialize except once a year during platoon gatherings.  The Veteran denied suicidal or homicidal thoughts, hallucinations or delusions.  He reported suicidal behavior 5 years prior.  The Veteran reported that his medicines "works alright, but would like to discuss changes for improvement in mood."  He also reported not taking Trazodone because "it makes nightmares worse."  The Veteran reported that he only wanted medicinal care. 

In a September 2011 Psychiatry Medication Management Note, the Veteran reported "doing ok right now. A few weeks back there I was bad. Had bad headaches..."  The Veteran denied homicidal or suicidal ideations, and the examiner noted that the Veteran showed no signs of psychosis or delusional thoughts.  The Veteran denied experiencing panic attacks or feeling hopeless or helpless. 

In a May 2012 Psychiatric Medication Management Note, the physician noted that the Veteran maintained good eye contact was alert and cooperative.  He described the Veteran's mood/affect as pleasant and positive and his speech as normal tone, normal volume, rate and latency.  The Veteran's memory was described as intact and his insight and judgement were fair.  The Veteran denied feeling helpless or hopeless and denied having homicidal or suicidal ideations.  The Veteran also denied panic attacks and showed no signs of psychosis or delusional thoughts.

In a June 2012 VA examination the Veteran's attitude was cooperative, respectful and his speech was coherent, fluent and a faster pace.  The examiner noted the Veteran scored a 22/30 on the Saint Louis University Mental Status (SLUMS) examination, which he opined was indicative of possible mild neurocognitive memory.  The examiner noted that the Veteran had a delayed recall indicating possible problems with recent memory but the Veteran's remote memory was intact.  The examiner noted that the Veteran's judgement was good and he had reasonable cause-effect statement with good insight.  The examiner described the Veteran's occupational and social impairment as having an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The Veteran noted that "he tries to cover up that he is having difficulties and his son and wife worry about him.  He noted that he is isolated from family members and while he knew people in his community he seldom sees them anymore.  The Veteran reported markedly diminished interest in significant activities, and feelings of detachment or estrangement from others.  The Veteran stated that he could not watch war movies because they made him more depressed.  He also noted that his depressed mood was tied to perception of taking too many medications and being discouraged about his health.  He stated that his chronic neck and back pain has led to him failing to complete tasks ("work on it three minutes and I'm done" due to pain).  He felt was in bed more than he should be.  The Veteran also reported only getting 2 hours of sleep and having difficulty falling or staying asleep.  The Veteran described recurrent and distressing recollections and dreams including images thoughts or perceptions.  He also noted that he made efforts to avoid thoughts, feeling or conversations associated with the trauma.  

The examiner noted that the Veteran had repeated increases in sertraline dosage to address his symptoms including depression (which is a subcomponent of PTSD and not a separate disorder).  The examiner also noted that the Veteran was able to go into public places with little difficulties in hypervigilance.  The examiner opined that "the Veteran's PTSD condition alone does not make him unemployable and he should not be considered based on psychiatric status alone and while he has reported to examiner that he has had problems with depressive symptoms and PTSD symptoms keeping him in bed for weeks, not leaving home, he admitted to remodeling his home and being relatively active despite some decreased interest in recreation/hobbies.  Hence his condition conceptualized as moderate in severity and stable." The Veteran was assigned a GAF score of 58.

In an August 2012 Psychiatry Medication Management Note, the Veteran reported that "I think it (sertraline) probably has helped some.  I just seems like I have felt a little bit better."  The clinical nurse noted that the Veteran maintained good eye contact was alert and cooperative.  She described the Veteran's mood/affect as pleasant and positive and his speech as normal tone, normal volume, rate and latency.  She also indicated that his memory was intact and his insight and judgements were fair.  The Veteran denied feeling helpless or hopeless and denied having homicidal or suicidal ideations.  The Veteran also denied having panic attacks and showed no signs of psychosis or delusional thoughts.

In an October 2012 Psychiatry Medication Management Note, the Veteran reported that "I'm doing ok.  I'll have mood swings when I feel kind of down sometimes."  The Veteran discussed upcoming increase traffic near his home due to the Covered Bridge Festival and discussed how he manages and avoids the crowds during this time.  He also stated that he is able to go to the festival and doesn't have difficulties with the crowds.  The Veteran's memory was described as intact and his insight and judgement were fair.  The Veteran denied feeling helpless or hopeless and denied having homicidal or suicidal ideations.  He denied having panic attacks and showed no signs of psychosis or delusional thoughts.

In a November 2012 Psychiatry Medication Management Note, the clinical nurse noted that the Veteran made good eye contact and his speech was normal in tone, volume, rate and latency.  She described his memory as intact and his insight and judgement were fair.  The Veteran denied feeling helpless or hopeless and denied having homicidal or suicidal ideations.  The Veteran also denied panic attacks and showed no signs of psychosis or delusional thoughts.  The Veteran's treatment plan was updated and he was to be seen every 3 months as needed.

In a March 2013 Medication Management Note, the clinical nurse specialist noted that the Veteran was positive and future oriented.  The Veteran denied any current difficulties and also denied feeling hopeless, or having homicidal or suicidal ideations.  He made good eye contact and his speech was normal in tone, volume, rate and latency.  The Veteran's memory was described as intact and his insight and judgement were fair.  He also denied panic attacks and mood swings and showed no signs of psychosis or delusional thoughts.

In a June 2013 Psychiatric Medication Management Note, the clinic specialist reported that the Veteran appears positive and future orient and was looking forward to visit from family and with fellow soldiers this summer.  The Veteran made good eye contact and his speech was normal in tone, volume, rate and latency.  His memory was described as intact and his insight and judgement were fair.  The Veteran denied feeling helpless, hopeless or having homicidal or suicidal ideations.  The Veteran also denied having panic attacks and mood swings and showed no signs of psychosis or delusional thoughts.

In a June 2013 Psychiatry Transfer Note, the clinical nurse specialist indicated that the Veteran had no changes in his psychiatric medication regimen in the 6 months prior; and he was clinically stable.  She opined that a relationship with his prescriber was not considered to be significant factor in his stability. She noted he continued to experience issues of sleep disturbance, tearfulness, decreased short term memory and periods of time when he doesn't care about anything.   The Veteran reported that still has issues with Vietnam, "but is not here to deal with those and doesn't desire to talk about it."  The Veteran denied suicidal or homicidal thoughts and also denied hallucinations and/or delusions.  His GAF score was 59 

In a January 2016 PTSD screening, the Veteran received a negative scoring having no nightmares, avoidance, hypervigilance, or numbness.  The Veteran noted that he had sleeping problems but stated that his medication helps some. 

Analysis 

The evidence of record does not support the assignment of a rating in excess of 30 percent for PTSD at any time during the appeal period.  There is no evidence, that the Veteran's PTSD warrants a rating of 50 percent, because his PTSD has not caused occupational and social impairment with reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment or abstract thinking; or difficulty in establishing and maintaining effective work and social relationships at any time during the appeal period.  

As an initial matter, the Veteran's GAF scores were assigned during the time frame being considered by the Board, specifically the scores from VA examinations of 60, and 58 and a June 2013 score of 59.  These scores represent moderate symptoms or moderate difficulty in social or occupational functioning.  The Board has considered the assignment of these GAF scores in conjunction with the subjective symptoms reported by the Veteran and others who know him (many of which reflect disturbances of motivation and mood), to include impaired sleep; impaired concentration; not liking to be in crowded places; nightmares; intrusive thoughts/flashbacks; and social withdrawal; and with the objective evidence of record as reflected in VA treatment records and the VA examination reports, to include impairment in affect.  In the June 2013 note the specialist indicated that the Veteran was clinically stable and he was removed from psychiatric treatment to treatment under a primary care physician. 

The Veteran's speech has consistently been described as of normal rate and rhythm or fluent; there is only one occurrence where his speech was faster pace (see June 2012 VA examination).  Furthermore there has been no indication that the Veteran has ever reported having panic attacks. Also, the Veteran's memory has consistently been described as intact on objective examination; and his judgment has also consistently been described as good/intact and there is no indication that he had any impaired abstract thinking, as thought processes were reported as logical, coherent, clear, and there was no objective evidence of a thought disorder.  In addition to the foregoing, the Veteran has been considered capable of managing his financial affairs although his wife manages the money.

The next higher disability rating of 70 percent is not warranted.  There is no indication that the Veteran has difficulty in establishing and maintaining effective social relationships.  The Board acknowledges the Veteran's assertion that he has few friends.  Additionally, the Veteran has remained married to the same woman for over 30 years, who he reports, is a good support, and he has continuing interaction with his son and grandchildren.  The Veteran has not been shown to have difficulty in adapting to stressful circumstances, and reported that he has no difficulties with crowds.  Furthermore, aside from a one-time suicidal ideation, the Veteran has consistently denied having suicidal thoughts or ideations.  His speech has consistently been normal in pace, tone and volume.  Lastly, the Veteran has not been shown to have impaired impulse control (such as unprovoked irritability with periods of violence); nor has he been shown to neglect his personal appearance and hygiene.

A 100 percent disability rating is not warranted.  As the Veteran does not have a total occupational and social impairment.   The Veteran has consistently shown to have intact thoughts and logic and his speech has been normal in tone, pace and volume.  Also, he has consistently denied having any delusions or hallucinations; or homicidal thoughts.  The Veteran has also not been shown to have disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

In sum, the preponderance of the evidence supports the currently assigned 30 percent rating for PTSD.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

TDIU

As previously noted, a claim for entitlement to a TDIU has been raised by the record.  Rice, 22 Vet App at. 455.  TDIU is an element of all appeals of an initial rating.  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341 (a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a). 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Prior to his military service he was employed as a factory worker.  He received an education benefit in 1973 for training as an electronic technician.  The Veteran was employed from 1989 to 2005 was as a production operator in manufacturing, he was medically retired in 2005. 

The Veteran is service connected for neuropathy with hypertension associated with diabetes and erectile dysfunction at 60 percent, PTSD at 30 percent, diabetes at 20 percent, and tinnitus at 10 percent.  His combined disability rating is 80 percent.  Thus the issue is whether the Veteran's combined service connected disabilities prevent him from obtaining gainful employment. 

In a June 2012 VA PTSD exam, the examiner opined that the Veteran's PTSD condition alone does not make him unemployable and that he should not be considered such based on psychiatric status alone.

In the Veteran's June 2012 Diabetes Mellitus II (DMTII) examination, the examiner noted that the Veteran's diabetes would impact his ability to work.  The examiner noted that it "would be difficult to take shots and work. [The] effects of DMTII on physical labor would be severe as he would expend so much energy that he would probably have many low blood sugar reactions.  Additionally, [he] could injure himself and have infection problems from the injuries.  [The] sedentary effects on DMTII would be mild to moderate due to less energy expenditure and less chance for low blood sugar reactions, easier to have snacks with him and easier environment to take injections if needed."  

In the June 2012 VA examination for peripheral neuropathy, the examiner opined that the "effects of physical labor on peripheral neuropathy would be severe as the patient might not feel what was next to or under his feet and trip and fall injuring himself or someone else.  Additionally, if he would try to climb a ladder he could easily fall off injuring himself and maybe someone else too.  Sedentary work would have none to moderate effects as again he could still trip and fall when walking around the work area."

In a June 2012 VA examination for kidney conditions (nephrology), the examiner noted that the Veteran's condition caused weakness due to renal dysfunction, limitation of exertion.  The examiner opined that the Veteran's condition impacted his ability to work because it caused "a lack of energy to work."  

In the June 2012 VA examination for hypertension the examiner opined that "physical labor could have severe effects on hypertension in that the nature of the work could increase the patient's blood pressure so high that it is possible he could have a stroke.  There would be no to mild effects of sedentary work on hypertension due to some frustration of the learning the job."

Based on the evidence of record, the Board finds that the Veteran's service-connected disabilities preclude him from substantial gainful employment. The evidence in favor of the claim includes the June 2012 VA examinations, which indicated that the appellant's disabilities impacted the Veteran's ability to work. The examiner noted that the Veteran returning to manual labor work, would be dangerous to his health.  Furthermore, the examiners indicate that the Veteran may be able to do sedentary work; however they note that this could also endanger the Veteran and others. Lastly, the VA examiner's opinion of the effect of having to learn a new job on the Veteran's blood pressure should also be considered as a limitation to his employment.

The Board acknowledges that despite addressing the effects of each service-connected disability, the examiners did not provide an opinion as to the collective occupational impact posed by the disabilities.  However, VA is not required to obtain a single medical opinion regarding the combined impact of all service connected disabilities for a TDIU claim; in fact, the question of the impact of disabilities on employability is factual rather than medical in nature.  Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, the need for a combined-effects medical examination or opinion should be determined on a case-by-case basis, and depends on all evidence of record).

Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates that he is unemployable or capable of no more than marginal employment due to his combined service connected disabilities.  Accordingly, the Board finds that TDIU is warranted.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied. 

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


